Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.17 TrueYou.Com Inc. 501 Merritt 7, 5 th Floor Norwalk, Connecticut 06851 March 12, 2007 Dear: As you know, TrueYou.Com Inc. (the Company) is in need of additional capital in order to remain in business and continue its operations. As you also know, Laurus Master Fund Ltd. (Laurus) has previously loaned the Company $25,000,000 in Senior Debt and $1,000,000 in Senior Subordinated Debt. On March 8, 2007, Laurus accelerated the maturity of the Senior Debt by written notice to the Company which Senior Debt is now approximately $28,375,000. The Company has received a proposal from Laurus whereby Laurus (and others described below) would loan the Company an aggregate of $53,375,000 of which approximately $28,375,000 would be used to repay the outstanding Senior Debt and $25,000,000 would constitute new Senior Debt. The new loan of approximately $25,000,000 includes $21,000,000 from Laurus and a total of $4,000,000 from North Sound Capital LLC, Seapine
